DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-3 stand rejected under 35 U.S.C. 103 as being unpatentable over Obae et al (US 2009/0022791) in view of Harika et al. (“Basic Concepts of Cellulose Polymers, 2012) and Schlesiger (US 2001/0025101) as discussed in the last office action and reiterated herein below.
	Claim 1: Obae teaches porous cellulose aggregate having particle diameter of 35 um, which is well within the claimed range of 30 to 300 um, a pore diameter of 11 um which is well within the claimed range of 36 um or smaller. See Obae, page 28, Table 1-1, Example 3. However, Obae does not state whether the cellulose is nonionic water-soluble cellulose ether. In the same field of endeavor, i.e. the pharmaceutical industry, Harika teaches that cellulose derivatives, in particular, “cellulose ethers are materials of choice for controlled drug release.” (Harika, page 203, last paragraph). While Harika discloses general chemistry of cellulose ethers, Schlesiger provides economical method of making cellulose ethers, in particular non-ionic cellulose ethers. In light of Harika’s and Schlesiger’s teaching, the PHOSITA would be motivated to employ the cellulose ethers of Schlesiger in the aggregate of Obae in order to obtain the best cellulose type for controlled drug release. The cellulose ethers taught by Schlesiger are water-soluble (Schlesiger, para. 0026 and 0028-0029).

	Claim 2: Schlesiger teaches cellulose ethers having the particle size distribution within the claimed range (Schlesiger, page 6, para. 0061).
	Claim 3: Schlesiger reports the loose density of the cellulose ethers being 0.3 to 0.5 kg/I (Schlesiger, para. 0063) which is equivalent to 0.3 to 0.5g/ml and thus is within the claimed range of 0.2 to 0.5 g/ml.

Response to Arguments
Applicant alleges that “a PHOSITA would not combine the teachings about the starting water-insoluble pulp of Obae with the teachings about the cellulose derivatives of Schlesiger” because “the predominant structures originating from the starting cellulose would be destroyed in the cellulose derivatives of Schlesiger.”  This argument is based on a “false equivalence” between a fibrous structure and porous structure.  The “predominant structures” as mentioned in Schlesiger refer to the “fibrous” structure which would be destroyed due to the comminuting process to obtain particulate structure from the cellulose fibers.  While Obae teaches “a dispersion containing a natural cellulose material needs to be obtained”, porosity is not the property of natural cellulose because it is generated by the aggregation of primary particles of the cellulose.  Therefore, destruction of fibrous structure in the method of Schlesiger would not have affected the porosity of the cellulose produced by Obae process.  In addition, because the cellulose aggregates of Obae are already in particulate form, it would have rendered the comminuting step unnecessary in Schlesiger, and thus no changes in the physical structure of the Obae cellulose derivatives when used to make water-soluble cellulose derivatives by the Schlesiger process.  Therefore, contrary to Applicant’s arguments, a PHOSITA would find these two teachings combinable.
Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive for the reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



September 10, 2022